DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 11/30/21. Claims 1, 3, 4, 11 and 12 have been amended. Claim 2 has been cancelled. Claims 13 - 17 have been added. Claims 6 and 12 are withdrawn due to a restriction requirement. Claims 1 and 3 – 17 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 11/30/21.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gary Mangels on 12/13/21.

The application has been amended as follows: 
In claim 1, 3rd line from bottom, change “solvent S, and”  to - - solvent S,  - - 
In claim 1, last line, change “50 kGy.”  to     - -  50 kGy, and
d) the article, after gamma irradiation, has a variation in the tack properties      
    on skin of less than 5% as measured by peel strength.   - -  

Rejoin claim 6.

In claim 9, 1st line, change “as claimed in claim 2,”  to  - -  as claimed in claim 1,  - - 

Rejoin claim 12.

In claim 13, 1st line, change “in claim 1, wherein”  to   - -  in claim 4, wherein   - - 

Cancel claim 17 without prejudice.


REASONS FOR ALLOWANCE
Claims 1 and 3 - 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of DETERMAN et al (US 2011/0212325).

DETERMAN discloses a skin adhesive article comprising a substrate coated with a pressure sensitive silicone adhesive obtained by crosslinking a silicone composition, wherein the crosslinking is performed by electron beam or gamma radiation. DETERMAN fails to teach a coating with functional groups to allow for crosslinking, failing to teach to first crosslink the particular claimed silicone by addition reaction followed by gamma irradiating the crosslinked article in order to sterilize it. DETERMAN fails to teach that the article, after gamma radiation, has a variation in the tack properties on skin of less than 5% as measured by peel strength.

The closest prior art of record fails to teach or render obvious the skin-adhesive article comprising the claimed silicone wherein crosslinking occurs by evaporating the solvent, after which the article is gamma irradiated, wherein the gamma radiation hardly decreases the peel strength of the adhesive (a variation of less than 5% of the peel strength), which means that the radiation is not crosslinking the article and thus solving a problem in the prior art wherein sterilization by irradiation damages the adhesive’s desired tackiness properties.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765